Allowance
Claims 1-18 are allowed.
The claims are patent eligible because the limitation “using the detection of porpoising as a consideration in recommending oil field work in the vicinity of the wellbore” is a practical application of the abstract idea.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2013/0238306 (Lagenwalter) discloses:
the processor identifying a minimum lateral measured depth (min_LMD) as a measured depth of a first point in the ordered plurality of survey points for which the inclination exceeds an inclination threshold angle (“the TVT curve 230 is calculated by converting the actual LWD curve 216 to a TVT depth index at each sample point down to TVD Point 220” [0032], FIG 2, 224); 
the processor determining from the wellbore trajectory survey that the wellbore at measured depths between the min_LMD and the max_LMD exhibits porpoising into and out of a formation (“An inflection point, which is the position where the wellbore transitions from stratigraphic down dip to up dip, is determined by calculating the deepest stratigraphic position of the wellbore relative to the formation surface. The inflection point is also the position where the wellbore inclination tangentially matches the surface apparent dip. As the guiding surface changes dip, the inflection point position also changes position to maintain its tangential position along the wellbore” [0033]);
the prior art fails to teach or suggest the further inclusion of
an inclination, defined to be the angular deviation from vertical of the wellbore at the point in the wellbore corresponding to the survey point, 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1 and 10 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857